DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Andrew M. Waxman during a communication on February 28, 2022. 


The claims have been amended as follows: 

Claim 1.	(Currently Amended) A method of identifying counterfeit manufactured items along a distribution and commercialization chain, the method comprising:
receiving, at a checking center, a digitally signed unique product identifier (SUPI) over a communication network, the SUPI associated with a manufactured item; 

extracting the UPI and the first noise code from the combined code; 
generating a second noise code based on a static code matrix and a dynamic code;
determining whether the manufactured item is authentic by performing an authentication process based on the UPI, the first noise code, the second noise code and tracking query data associated with the SUPI, the authentication process including determining whether the first noise code matches the second noise code; and 
transmitting, from the checking center, authentication information to a remote device including at least one processor, the authentication information indicating whether the manufactured item is authentic, wherein 
the static code matrix is a salt matrix included in a salt file received from a code generator computer system, and 
the dynamic code is a salt file identifier identifying the salt file.

Claims 2-8.	(Canceled)

Claim 9.	(Currently Amended) A system for identifying counterfeit manufactured items along a distribution and commercialization chain, the system comprising:
a device including at least one processor, the device configured to 
transmit a digitally signed unique product identifier (SUPI) over a communication network, the SUPI associated with a manufactured item, and

a checking center configured to 
receive the SUPI from the device, 
obtain a combined code from the SUPI by applying an inverse of an obfuscation function used to generate the SUPI, the combined code being a combination of a unique product identifier (UPI) and a first noise code;
extract the UPI and the first noise code from the combined code, 
generate a second noise code based on a static code matrix and a dynamic code,
perform an authentication process to determine the authenticity of the manufactured item and generate the authentication information indicative of the authenticity of the manufactured item, the authentication process being based on the UPI, the first noise code, the second noise code and tracking query data associated with the SUPI, and the authentication process including determining whether the first noise code matches the second noise code, and
transmit the authentication information to the device, wherein
the static code matrix is a salt matrix included in a salt file received from a code generator computer system, and 
the dynamic code is a salt file identifier identifying the salt file.  

Claims 10-40.	(Canceled)

Claim 41. (Previously Presented) The system of claim 9, wherein 
the UPI includes an indication of a year, a day, and an hour of manufacturing of the manufactured item, and
the UPI further includes a progressive number corresponding to a chronological production sequence in a production batch or a production period in which the manufactured item was manufactured. 

Claim 42.	(Previously Presented) The system of claim 9, wherein the device is configured to display the authentication information.

Claim 43.	(Previously Presented) The system of claim 42, wherein the device is configured to display the authentication information in encoded form or natural language.

Claim 44.	(Previously Presented) The system of claim 9, wherein the authentication information includes production information for the manufactured item.

Claim 45.	(Previously Presented) The system of claim 44, wherein the production information for the manufactured item includes at least one of a production date for the manufactured item, a production time for the manufactured item, a production line for the manufactured item, a production unit for the manufactured item, trade steps for the manufactured item, an importation route for the manufactured item, or any combination thereof.

Claim 46.	(Previously Presented) The system of claim 44, wherein the production information for the manufactured item includes a production date for the manufactured item, a production time for the manufactured item, a production line for the manufactured item, a production unit for the manufactured item, trade steps for the manufactured item and an importation route for the manufactured item.

Claim 47.	(Previously Presented) The system of claim 44, wherein the authentication information further includes brand information and a description of the manufactured item.

Claim 48. 	(Previously Presented) The system of claim 47, wherein the production information for the manufactured item includes a production date for the manufactured item, a production time for the manufactured item, and an importation route for the manufactured item.

Claim 49.	(Previously Presented) The system of claim 9, wherein the authentication information indicates that the SUPI is valid and that the SUPI has been previously received at the checking center.

Claim 50. 	(Previously Presented) The system of claim 9, wherein the device is configured to 
transmit the SUPI to the checking center via Short Message Service (SMS); and
receive the authentication information from the checking center via SMS. 

Claim 51.	(Previously Presented) The system of claim 9, wherein the device is configured to transmit the SUPI to the checking center via a secure internet connection. 

Claim 52. 	(Previously Presented) The system of claim 9, wherein the manufactured item is a tobacco product.

Claim 53.	(Previously Presented) The system of claim 9, wherein the first noise code is based on the UPI and a hash function.

Claim 54. 	(Previously Presented) The system of claim 9, wherein the SUPI is printed on the manufactured item in a human-readable format, a machine-readable format or a combination thereof.

Claim 55.	(Previously Presented) The system of claim 54, wherein the device is configured to obtain the SUPI from the manufactured item.

Claim 56. 	(Previously Presented) The method of claim 1, wherein 
the UPI includes an indication of a year, a day, and an hour of manufacturing of the manufactured item, and
the UPI further includes a progressive number corresponding to a chronological production sequence in a production batch or a production period in which the manufactured item was manufactured. 

Claim 57.	(Previously Presented) The method of claim 1, further comprising: 
displaying, by the remote device, the authentication information.

Claim 58. 	(Previously Presented) The method of claim 57, wherein the displaying displays the authentication information in encoded form or natural language.

Claim 59. 	(Previously Presented) The method of claim 1, wherein the authentication information includes production information for the manufactured item.

Claim 60.	(Previously Presented) The method of claim 59, wherein the production information for the manufactured item includes at least one of a production date for the manufactured item, a production time for the manufactured item, a production line for the manufactured item, a production unit for the manufactured item, trade steps for the manufactured item, an importation route for the manufactured item, or any combination thereof.

Claim 61.	(Currently Amended) The method of claim 59, wherein the production information for the manufactured item includes a production date for the manufactured item, a production time for the manufactured item, a production line for the manufactured item, a production unit for the manufactured item, trade steps for the manufactured item and an importation route for the manufactured item.

Claim 62. 	(Previously Presented) The method of claim 59, wherein the authentication information further includes brand information and a description of the manufactured item.

Claim 63. 	(Previously Presented) The method of claim 62, wherein the production information for the manufactured item includes a production date for the manufactured item, a production time for the manufactured item, and an importation route for the manufactured item.

Claim 64.	(Previously Presented) The method of claim 1, wherein the authentication information indicates that the SUPI is valid and that the SUPI has been previously received at the checking center.

Claim 65. 	(Previously Presented) The method of claim 1, wherein 
the receiving includes receiving the SUPI via Short Message Service (SMS); and
the transmitting includes sending the authentication information to the remote device via SMS. 

Claim 66.	(Previously Presented) The method of claim 1, wherein the receiving includes receiving the SUPI via a secure internet connection. 

Claim 67. 	(Previously Presented) The method of claim 1, wherein the manufactured item is a tobacco product.

Claim 68. 	(Previously Presented) The method of claim 1, wherein the first noise code is based on the UPI and a hash function.

Claim 69.	(Previously Presented) The method of claim 1, wherein the SUPI is printed on the manufactured item in a human-readable format, a machine-readable format or a combination thereof.

Claim 70.	(Previously Presented) The method of claim 69, further comprising: 
obtaining, by the remote device, the SUPI from the manufactured item; and
transmitting, by the remote device, the SUPI over the communication network.

Claim 71.	(Currently Amended) A system for identifying counterfeit manufactured items along a distribution and commercialization chain, the system comprising:
a device at a checking center, the device including at least one processor, and the device configured to
receive a digitally signed unique product identifier (SUPI) over a communication network, the SUPI associated with a manufactured item,
obtain a combined code from the SUPI by applying an inverse of an obfuscation function used to generate the SUPI, the combined code being a combination of a unique product identifier (UPI) and a first noise code,
extract the UPI and the first noise code from the combined code, 
generate a second noise code based on a static code matrix and a dynamic code,
determine whether the manufactured item is authentic by performing an authentication process based on the UPI, the first noise code, the second noise code and tracking query data associated with the SUPI, the authentication process including determining whether the first noise code matches the second noise code, and 
transmit authentication information to a remote device including at least one processor, the authentication information indicating whether the manufactured item is authentic, wherein
the static code matrix is a salt matrix included in a salt file received from a code generator computer system, and 
the dynamic code is a salt file identifier identifying the salt file.

Claim 72.	(Previously Presented) A system for identifying counterfeit manufactured items along a distribution and commercialization chain, the system comprising:
a device including at least one processor, the device configured to 
transmit a digitally signed unique product identifier (SUPI) over a communication network, the SUPI associated with a manufactured item, and
receive authentication information indicative of an authenticity of the manufactured item; and
a checking center configured to 
receive the SUPI from the device, 
obtain a combined code from the SUPI by applying an inverse of an obfuscation function used to generate the SUPI, the combined code being a combination of a unique product identifier (UPI) and a first noise code,
extract the UPI and the first noise code from the combined code, 
generate a second noise code based on a static code matrix and a dynamic code, 
perform an authentication process to determine the authenticity of the manufactured item and generate the authentication information indicative of the authenticity of the manufactured item, the authentication process including determining whether the first noise code matches the second noise code, and
transmit the authentication information to the device, wherein
the checking center includes a database storing the static code matrix and the dynamic code, 
the checking center is configured to obtain the static code matrix and the dynamic code from the database, 
the static code matrix is a salt matrix included in a salt file received from a code generator computer system, and 
the dynamic code is a salt file identifier identifying the salt file.

Claims 73-74.	(Canceled).



Reasons for Allowance

Claims 1, 9 and 41-72 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, 71 and 72 are directed to marking and authenticating the ID code at the checking centre. Doljack (US 6,442,276 B1) discloses a method/system of identifying counterfeit manufactured items along a distribution and commercialization chain, the method/system comprising: receiving, at a checking center, a digitally signed unique product identifier (SUPI) over a communication network, the SUPI associated with a manufactured item (Fig. 3-4; Col. 5 lines 26-50, Col. 5 line 55-Col. 6 line 10, Col. 6 lines 18-61, Col. 8 lines 30-58, Col. 9 lines 2-5), extracting the UPI and the first noise code from the combined code  (Col. 8 lines 30-58, Col. 9 lines 2-5) and transmitting, from the checking center, authentication information to a remote device including at least one processor, the authentication information indicating whether the manufactured item is authentic (Col. 6 lines 18-61, Col. 9 lines 9-15).
Additionally, Durst Jr. et al (US 2001/0011276 A1) discloses obtaining, at the checking center, a combined code from the SUPI by applying an inverse of an obfuscation function used to generate the SUPI, the combined code being a combination of a unique product identifier (UPI) and a first noise code (¶0058, ¶0059, ¶0060, ¶0076, ¶0077).



However, the prior art does not teach nor fairly suggest neither singly nor in combination:
generating a second noise code based on a static code matrix and a dynamic code; 
determining whether the manufactured item is authentic by performing an authentication process based on the UPI, the first noise code, the second noise code and tracking query data associated with the SUPI, the authentication process including determining whether the first noise code matches the second noise code;
the static code matrix is a salt matrix included in a salt file received from a code generator computer system;
the dynamic code is a salt file identifier identifying the salt file


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685